Filed 1/10/14 P. v. Quiroz CA2/5
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.




                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                       DIVISION FIVE



THE PEOPLE,                                                           B250556

         Plaintiff and Respondent,                                    (Los Angeles County Super. Ct.
                                                                       No. SA082497)
         v.

CYNTHIA HERRERA QUIROZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Katherine
Mader, Judge. Affirmed.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                         ______________________________
       Following the denial of her motion to suppress evidence under Penal Code section
1538.5, defendant and appellant Cynthia Herrera Quiroz entered a plea of no contest to
misdemeanor possession of marijuana in violation of Health and Safety Code section 11357,
subdivision (c). Defendant was placed on summary probation for a period of 24 months. She
filed a timely notice of appeal, challenging the ruling on the motion to suppress evidence.
       This court appointed counsel for defendant. Appointed counsel filed a brief raising no
issues but requested this court to independently review the record for arguable contentions
pursuant to People v. Wende (1979) 25 Cal. 3d 436. Defendant was advised by letter from this
court dated November 4, 2013, of her right to file a supplemental brief within 30 days. The
30-day period has lapsed and no brief has been received.
       We have completed our independent review of the record and find no arguable appellate
contentions. The trial court properly denied defendant’s motion to suppress the marijuana
which formed the basis for the prosecution. An officer observed defendant driving a vehicle
connected to a ticket that had gone to warrant. Defendant’s driving privilege had been
suspended. Because the other three occupants of the vehicle were unlicensed, and leaving the
vehicle at the location of the stop would have impeded traffic, a decision was made to impound
the car. Marijuana was discovered in a woman’s tote bag in the trunk of the car during an
inventory search of the vehicle conducted as part of the impound process. The seizure of the
marijuana during the inventory search was lawful. (South Dakota v. Opperman (1976) 428
U.S. 364 [standard police practice of searching the inventory of a car as part of the impound
process is not unreasonable under the Fourth Amendment].)
       The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




              KRIEGLER, J.


We concur:


              TURNER, P. J.                                           MOSK, J.


                                               2